Citation Nr: 0622945	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia.

2.  Entitlement to service connection for an ulcer/stomach 
condition.

3.  Entitlement to service connection for residuals of a 
right thumb fracture.

4.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

Nathaniel Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service organization, Disabled American Veterans (DAV), 
has filed statements and briefs in support of the veteran's 
appeal.  The record, however, does not contain a copy of an 
executed VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative."  It appears that 
one was submitted in November 2003, as the accompanying 
letter from DAV is in the claims file.  Upon remand, the RO 
should contact DAV for a copy of the original VA Form 21-22 
or a newly executed one.  See 38 C.F.R. § 20.602.

The Board also finds that additional evidentiary development 
is required before the Board can make final adjudication on 
the veteran's appeal.  The record contains information 
indicating that the veteran applied for disability benefits 
from the Social Security Administration (SSA).  The record, 
however, does not currently contain copies of any medical 
records held by SSA.

As the RO has not yet attempted to obtain the SSA disability 
determinations and the underlying medical records, the Board 
finds that the veteran's appeal needs to remanded in order 
that these records may be obtained.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c); see also Tetro v. Gober, 14 Vet. App. 
100, 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

In denying the veteran's claim for service connection for his 
ulcer/stomach condition, the RO noted that his service 
medical records indicate that in July 1975 he was diagnosed 
as having parasitic worms in his intestines.  The RO found 
that having had parasitic worms could not have contributed to 
the formation of ulcers.  The record, however, also contains 
a medical note dated in August 1975 indicating that the 
veteran was hospitalized for a stomach problem with no 
diagnosis as to the cause of the condition.  As the medical 
note indicates that the veteran was hospitalized and there is 
no indication that it was for the parasitic worm infection, 
the Board finds that it is necessary to attempt to locate any 
service hospitalization records that may exist.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact DAV for a copy 
of the original VA Form 21-22.  If a copy 
does not exist, the RO should attempt to 
receive a newly executed VA Form 21-22.

2.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

3.  The RO should attempt to obtain any 
outstanding service hospitalization  
records.

4.  When the development requested has 
been completed, and after completing any 
additional indicated development, the 
case should again be reviewed on the 
basis of all the evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b).


